               Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 1 of 40



Michael Halberstam
THE CHANDRA LAW FIRM LLC
The Chandra Law Building
1265 West 6th Street, Suite 400
Cleveland, OH 44113
Phone: (216) 578-1700
Facsimile: (216) 578-1800
E-mail: Michael.Halberstam@ChandraLaw.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
                                                X
 PATRICK FORAN, TOMMY ALSTON,                   :                          ECF
 MICHAEL ARMITAGE, JOSEPH DOORLEY,              :                          18 Civ. 10857
 THOMAS MALECEK, DAG SOHLBERG,                  :
                                                :
                                    Plaintiffs, :                          COMPLAINT
          - against -                           :
                                                :                          DEMAND FOR JURY TRIAL
 THE NATIONAL FOOTBALL LEAGUE, INC.,            :
 THE NFL EMPLOYEE RECIPROCAL FLEXIBLE :
 BENEFITS PLAN, THE NATIONAL FOOTBALL :
 LEAGUE CAPITAL ACCUMULATION PLAN,              :
 THE NFL PENSION PLAN, and other to-be named :
 JOHN DOE ENTITIES 1 – 10, whose true names
 are unknown,



                                        Defendants.
--------------------------------------------------------------------   X

Plaintiffs PATRICK FORAN, TOMMY ALSTON, MICHAEL ARMITAGE, JOSEPH
DOORLEY, THOMAS MALECEK, and DAG SOHLBERG, by their attorneys The Chandra
Law Firm LLC, submit this Complaint against Defendants THE NATIONAL FOOTBALL
LEAGUE, INC., THE NFL EMPLOYEE RECIPROCAL FLEXIBLE BENEFITS PLAN,
THE NATIONAL FOOTBALL LEAGUE CAPITAL ACCUMULATION PLAN, THE NFL
PENSION PLAN, along with other to-be named JOHN DOE ENTITIES 1 – 10, whose true
names are unknown, alleging as follows:
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 2 of 40



                                     NATURE OF THE ACTION

       1.      Plaintiffs in this action are former security specialists, who were retained by the

Defendant National Football League, Inc. [“NFL”] to provide security services for the NFL

Security Department.

       2.      Each Plaintiff worked for the NFL for at least 12 years. Some worked for the NFL

for as long as 26 years.

       3.      Plaintiffs were referred to as “Security Representatives” for the NFL, charged with

ensuring that the NFL’s rules, security procedures, and security protocols were implemented by

the NFL member teams across the country.

       4.      Defendant NFL intentionally misclassified Plaintiff Security Representatives as

“independent contractors,” thus denying Plaintiffs overtime wages, reimbursement of certain

expenses, employee pension-and-welfare benefits, and other rights and privileges to which they

were entitled as employees.

       5.      Plaintiffs seek a declaratory judgment that, at all times while retained by the NFL,

they were employees of the NFL. Plaintiffs also seek recovery of (1) unpaid wages for overtime

hours worked under the Federal Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et

seq. (the “FLSA”), and under other relevant state-law employee wage-and-hour protections

identified below; (ii) pension-and-welfare benefits to which Plaintiffs were entitled but did not

receive as a result of Defendants’ misclassification of Plaintiffs as independent contractors, under

§ 502 of the Employment Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132; and (iii)

compensatory damages, liquidated damages, punitive damages, attorneys’ fees, costs, and

prejudgment interest.




                                            Page 2 of 40
              Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 3 of 40



        6.       Plaintiffs further assert that Defendant NFL discriminated against Plaintiffs with

the purpose of interfering with Plaintiffs’ rights to employee benefits, violating ERISA § 510, 29

U.S.C. § 1140.

        7.       As a direct and proximate result of the NFL’s misclassification, Plaintiffs also

overpaid on their federal taxes and did not receive the benefit of their employer’s required

contributions to Social Security and Medicare taxes under FICA.

        8.       Plaintiffs therefore also assert common-law claims of unjust enrichment regarding

the Security Representatives’ overpayment of federal taxes, and Defendant NFL’s avoidance of

its legal obligation to pay its share of employee Social Security and Medicare taxes, respectively.

        9.       Plaintiffs also assert common-law claims of unjust enrichment regarding any costs

the Defendant NFL saved by denying Plaintiff Security Representatives those employee pension

and welfare benefits to which they were entitled.

        10.      Defendant NFL’s misclassification of the NFL Security Representatives also

denied Plaintiffs certain other statutory employee rights under federal, state, and local laws,

including but not limited to certain rights to notice under federal and state labor laws and

ERISA, and certain rights under the Family Medical Leave Act of 1993, 29 U.S.C. §§ 2601, et

seq. for which they now seek relief.

                                       JURISDICTION AND VENUE

        11.      The Court has subject-matter jurisdiction over Plaintiffs’ claims under 28 U.S.C. §

1331, and under the FLSA (29 U.S.C § 216), under ERISA (29 U.S.C. § 1332(e)), and under the

FMLA (29 U.S.C. § 2617). The Court has supplemental jurisdiction over Plaintiffs’ state law

claims under 28 U.S.C. § 1367(a).

        12.      Venue is proper in this district under 28 U.S.C. §1391(b)(1) because all

Defendants reside in this district.


                                             Page 3 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 4 of 40



                                          THE PARTIES

Plaintiffs

       Patrick Foran

       13.     Plaintiff Patrick Foran resides in Bay Village, Ohio.

       14.     He was a Special Agent (SA) with the Federal Bureau of Investigation for 29 years

before he joined the NFL. He worked in the field for seven years around the country, and was

then promoted to a Field Supervisory Special Agent in Cleveland for the next three years. In that

position, he led a task force that succeeded in indicting and evicting all members of the principal

organized crime “family” (Cosa Nostra) in northern Ohio for murder, arson, bribery, and RICO

violations. He then moved to FBI headquarters in Washington, D.C. to join the Criminal

Investigative Division as a Supervisory Special Agent (SSA). Following an assignment to the Law

Vegas office, he was transferred to the FBI Academy in Quantico, Virginia, where he helped

develop and implement FBI training programs. He returned to FBI Headquarters to become

Chief of the Intelligence Unit within the FBI’s Criminal Investigative Division. He retired from

the FBI in 1999, as a Section Chief and Acting Deputy Assistant Director in the Administrative

Services Division.

       15.     Beginning in 2001, Foran was employed by the NFL for 17 years—first as an

Associate Security Representative for five years, then for over 10 years as a Security

Representative, until his termination in August 2018. He was assigned to the Cleveland Browns

at the First Energy Stadium in Cleveland, Ohio. In addition to working Game Days during the

regular season, Foran, at the NFL’s direction, worked at numerous NFL Events, including

Madden Launches, 17 Pro Football Annual Hall of Fame Games and Enshrinements, four

Rookie Symposiums, three Annual NFL Drafts, and four NFL Super Bowls. Foran worked for




                                           Page 4 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 5 of 40



the NFL Security Department on NFL investigations, game security audits, stadium-security

inspections, and other matters across the country throughout his employment.

       16.     Foran’s most recent contract with the NFL expired on July 31, 2018.

       Tommy Alston

       17.     Plaintiff Tommy Alston resides in Canton, Michigan.

       18.     He is a 34-year veteran of the City of Detroit Police Department, where he has

held positions as commanding officer of Homicide and inspector in Field Duty Operations.

Subsequently, he worked as the chief investigator at the Wayne County Medical Examiner’s

Office in Detroit, Michigan.

       19.     Beginning in 1997, Alston was employed by the NFL for 20 years—first as an

Associate Security Representative, then as a Security Representatives for 19 years. Alston was

assigned to the Detroit Lions at Ford Field in Detroit, Michigan. In addition to working Game

Days during the regular season, Alston, at the NFL’s direction, worked at numerous NFL Events

throughout his time as a Security Representative, including four Super Bowls and the NLF Draft.

Alston worked for the NFL Security Department on NFL investigations, game security audits,

stadium-security inspections, and other matters across the country throughout his NFL

employment.

       20.     Alston’s most recent contract with the NFL expired on March 31, 2016.

       Michael Armitage

       21.     Plaintiff Michael Armitage resides in Milwaukee, Wisconsin.

       22.     He worked for the FBI for nine years before he joined the NFL.

       23.     Armitage was employed by the NFL for a total of 26 years. In 1990, he began

working for the NFL as the Security Representative assigned to the Green Bay Packers in

Milwaukee. When the Green Bay Packers moved to Green Bay around 1994/95, Armitage did


                                          Page 5 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 6 of 40



not at first follow. But in 1996, he was rehired to be the Security Representative for the Green

Bay Packers at Lambeau Field in Green Bay, Wisconsin. He remained in that position until

August 2017. In addition to working Game Days during the regular season, Armitage, at the

NFL’s direction, worked at numerous NFL Events throughout his time as a Security

Representative, including Super Bowls and Pro Bowls, and Championship games. Armitage

worked for the NFL Security Department on NFL investigations, game security audits, stadium-

security inspections, and other matters across the country throughout his NFL employment.

       24.     Armitage’s most recent contract with the NFL expired on March 31, 2018.

       Joseph Doorley

       25.     Plaintiff Joseph Doorley resides in Chicago, IL.

       26.     He worked for the FBI for over 30 years before he joined the NFL. He retired

from his position as managing supervisor of the Violent Crimes Task Squad with the FBI in

Chicago in July 2006.

       27.     Beginning in August 2006, Doorley was employed by the NFL for a total of 12

years, first as an Assistant Security Representative for three years, then as a Security

Representative for eight years. Doorley was assigned to the Chicago Bears at Soldier Field in

Chicago, Illinois. In addition to working Game Days during the regular season, Doorley, at the

NFL’s direction, worked at numerous NFL Events, including the Madden Launch and two NFL

drafts. Doorley worked for the NFL Security Department on NFL investigations, game security

audits, stadium-security inspections, and other matters across the country throughout his NFL

employment.

       28.     Doorley’s most recent contract with the NFL expired in March 2016.




                                            Page 6 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 7 of 40



       Thomas Malecek

       29.     Plaintiff Thomas Malecek residents in the City of Town and Country, Missouri.

       30.     He worked for the St. Louis Police Department for 28 years before he joined the

NFL. He moved up the ranks from police officer to detective, sergeant, lieutenant watch

commander, and commander (both of the Juvenile Division, and the Hostage Response Unit).

For his work he received numerous commendations, awards, and honors from the police

department, the St. Louis Board of Education, and the City. He retired from the St. Louis Police

Department in 1994.

       31.     Beginning in 1995, Malecek was employed by the NFL for 21years, first as an

Associate Security Representative for 16 years, then as a Security Representative for four years.

Malecek was assigned to the St. Louis Rams at the Edward Jones Down in St. Louis, Missouri. In

addition to working Game Days during the regular season, Malecek, at the NFL’s direction,

worked at several NFL Events. Malecek worked for the NFL Security Department on NFL

investigations, game security audits, stadium-security inspections, and other matters.

       32.     Malecek’s most recent contract with the NFL expired in December 2016.

       Dag Sohlberg

       33.     Plaintiff Dag Sohlberg resides in Apple Valley, Minnesota.

       34.     He worked for the FBI in Minneapolis for over 25 years before he joined the

NFL—first as a Special Agent, then as a Supervisory Special Agent. In 1998, he served as a

Special Investigator in the Interior Department’s Office of the Special Counsel.

       35.     Beginning in 1999, Sohlberg was employed as a Security Representative by the

NFL, for 19 years. Sohlberg was assigned to the Minnesota Vikings. In addition to working

Game Days during the regular season, Sohlberg, at the NFL’s direction, worked at numerous

NFL Events, including Super Bowls and Pro Bowls. Sohlberg worked for the NFL Security


                                           Page 7 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 8 of 40



Department on NFL investigations, game security audits, stadium-security inspections, and other

matters across the country throughout his NFL employment.

       36.     Sohlberg’s most recent contract with the NFL expired on March 31, 2018.

Defendants

       37.     Defendant NFL is a professional American football league with its corporate

offices headquartered at 345 Park Avenue, New York, New York 10065. The NFL consists of 32

franchises (member teams), each of which appoints one member to the NFL’s board. The NFL’s

day-to-day operation is handled by an appointed commissioner, currently Roger Goodell. On

information and belief, the NFL employs more than 1900 employees.

       38.     Upon information and belief, The NFL Employee Reciprocal Flexible Benefits

Plan, The National Football League Capital Accumulation Plan, and The NFL Pension Plan are

NFL-sponsored “employee benefit plans” as defined by ERISA § 3, 29 U.S.C. § 1002.

       39.     Also named as defendants are John Doe Entities 1 through 10, whose true names

are unknown. These defendants are limited to all those NFL-sponsored employee-benefit plans

whose names are, as of the filing of this Complaint, still unknown to Plaintiffs. This information is

in Defendants’ possession and is not readily available public information. Plaintiffs have filed a

Freedom of Information Act request with the Department of Labor’s Employee Benefits

Division, but have, as of this Complaint’s filing, received no relevant response. Moreover, in the

past, the NFL has failed to comply with ERISA requirements that a summary plan description be

filed for every ERISA plan. Plaintiffs do not know whether the NFL is currently in compliance

with relevant filing requirements.




                                            Page 8 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 9 of 40



                                              FACTS

The Duties of an NFL Security Representative.

       40.     Plaintiffs Foran, Alston, Armitage, Doorley, Sohlberg, and Malecek each was

employed by the NFL as a Security Representative. Their respective tenures with the NFL range

from 12 to 26 years.

       41.     Football stadium security is multilayered. The stadiums and member teams each

have their own dedicated security staff, which does not work for, or report to, the NFL.

       42.     The NFL hires its own security professionals, who report to the NFL’s Security

Department in New York City.

       43.     The NFL hires and assigns one NFL Security Representative to each of the 32

member teams. (An additional two Security Representatives are hired—one in Las Vegas and

one in Honolulu—but are not assigned to teams and primarily provide investigative services to

the NFL.)

       44.     The NFL additionally relies on approximately 32 Associate Security

Representatives to assist the Security Representatives.

       45.     The NFL’s Security Representatives represent the NFL’s interests around the

country. They ensure that the NFL’s rules, security procedures, and security protocols are

observed by all NFL employees, member teams (and their employees), the stadiums in which

games are played, game officials, and players.

       46.     In so doing, the Security Representatives also serve as the League’s liaisons to

local law enforcement and first responders.

       47.     The Security Representatives are the “eyes and ears of the NFL” on the field and

in the stadium, taking direction from, and reporting back to, the NFL’s Security Department at

the League headquarters in New York City.


                                           Page 9 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 10 of 40



       48.     In addition, the NFL’s Security Representatives perform (1) pre-employment

background checks, (2) confidential internal investigations upon requests received from NFL

players and employees regarding contemplated investments and hiring of employees, (3)

criminal- and personal-conduct-violation investigations relating to NFL players and employees,

(4) NFL Best Practices stadium-security inspections, (5) personal- or home-security services for

players and NFL personnel, and (6) prescription-drug audits—all upon request by, under the

supervision of, and according to the highly detailed direction of, the NFL’s Security Department

in New York City.

       49.     Finally, the Security Representatives are also assigned to work on NFL Events,

such as the Super Bowl, Pro Bowl games, Championship games, the NFL Draft, and others.

       50.     The security work performed by the Security Representatives (and the Associate

Security Representatives) is essential to the NFL’s operations.

       51.     The NFL season format consists of a four-week preseason; a 17-week regular

season; and a 12-team, and a single-elimination playoff season culminating in the Super Bowl.

       52.     During football season the Security Representatives have “Game Day”

responsibilities at their assigned team’s home stadium.

       53.     The NFL instructs Security Representatives to arrive on game days at the stadium

several hours before kickoff, and does not permit them to leave the stadium until all the officials

and visiting team’s buses are off the premises, after which they meet with stadium-security

personnel to gather statistics regarding arrests, ejections, weapons, bags checked, and other

notable incidents or events that may have occurred during the game. All information obtained

must be forwarded to the NFL Security Department in New York City.

       54.     The “NFL Security Representative Operations Manual,” NFL policies, and a

“Game Day Operations Check List” specify the tasks that the Security Representatives are


                                           Page 10 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 11 of 40



required to perform on Game Days, and they also dictate the way in which the Security

Representatives are required to perform them.

       55.     Preparation for Game Days begins during the week before each home game.

Under the “NFL Security Representative Operations Manual” and “NFL Game Day Operations

Check List,” Security Representatives’ game-day duties included, but were not limited to

               a.   contacting the visiting team’s director of security or designated individual to

                    obtain their travel itinerary, lodging location, times of flight arrival/departure,

                    schedules while within the location, and other information regarding their

                    visit;

               b.   contacting game-day officials regarding their travel schedules and lodging;

               c.   facilitating the arrival, security, and departure of game-day officials as well as

                    visiting teams and their owners;

               d.    inspecting both teams’ locker rooms for safety;

               e.   monitoring the arrival of game footballs, and witnessing, participating in, and

                    recording the results of, inflation of game footballs;

               f.   meeting with local, state, and federal law enforcement regarding any known

                    or perceived threats to the stadium;

               g.    meeting with stadium-security personnel regarding staffing at security posts;

               h.    meeting with K-9 personnel for assignments;

               i.   accounting for assigned portable radios via sign-in sheet;

               j.   facilitating and conducting 100-minute security meetings with game-day

                    officials, local, state, and federal law enforcement, stadium-security personnel,




                                          Page 11 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 12 of 40



                        visiting-team security personnel, and home-team security personnel, to review

                        evacuation procedures and stoppage of games in case of any unusual incident;

               k.       observing the conduct of thousands of fans during the game and while

                        departing from the stadium;

               l.       ensuring proper deployment of security personnel both inside and outside the

                        stadium;

               m.       liaising with local, state, and federal law enforcement;

               n.       liaising with stadium personnel, players, coaches, team administrative staff,

                        and team owners (pre- and post-game); and

               o.       coordinating the security activities with the NFL’s Integrated Operations

                        Center (IOC).

       56.     When performing game-day services, the Security Representatives communicate

with a command post manned by an NFL supervisor, law-enforcement, fire, and emergency-

management personnel who monitor radio communications, CCTV monitors, and telephone

communications, and, when necessary, direct law enforcement and stadium-security personnel to

handle field matters.

       57.     In addition, the NFL Security Department written policies and the “NFL Game

Day Operations Check List” require that the Security Representatives prepare a “Game Day

Report” right after the game, apprising the NFL’s Security Department in New York of the

number and nature of any arrests, ejections, weapons, bags checked, and other notable incidents

and events that occurred during the game. Security Representatives also must prepare a separate

report for their supervisors in New York regarding the results of the “Fair Competition and Ball

Inflation Inspection” (explained below). Security Representatives enter all reports directly into




                                             Page 12 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 13 of 40



the NFL Case Management System (known as “SARAX”). Security Representatives typically

work between 12 and 14 hours on regular Game Days.

       58.     The “NFL Security Representative Operations Manual” requires that Security

Representatives conduct periodic inspections of all of the football stadiums to ensure compliance

with the “NFL Best Practices for Stadium Security.” The Security Representatives are not

permitted to conduct security-audit inspections at their own assigned stadiums, but are assigned

to conduct security-audit inspections at stadiums assigned to other Security Representatives. The

NFL also requires the Security Representatives to conduct a post-inspection briefing and prepare

a security-audit inspection report. In conducting stadium-security Inspections, Security

Representatives follow a lengthy protocol and checklist the NFL itself provides.

       59.     The NFL assigns Security Representatives to conduct “Rx Drug Audits” to verify

that the medical staffs of the member clubs were properly accounting for the prescription drugs

they were dispensing, and that proper security measures were followed regarding the storage of

those drugs.

       60.     The NFL assigns Security Representatives to conduct “Fair Competition

Inspections,” which require that the Security Representatives accept a shipment of electronic-

testing equipment, arrange for the safekeeping and delivery of equipment, facilitate the access of

the inspectors to the stadium, and escort the inspectors while inside the stadium.

       61.     Beyond directing the above-described activities, the NFL assigns several Security

Representatives to work on other large NFL events like the Super Bowl and the NFL Draft.

       62.     For example, on information and belief, the NFL has assigned up to nine Security

Representatives to work on a single Super Bowl. Different Security Representatives from around

the country are assigned to take on different responsibilities, such as helping to coordinate the

build-out of the stadium, establishing a security perimeter for the stadium, coordinating comings


                                           Page 13 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 14 of 40



and goings at the hotel(s) where the teams and the game officials stay during the Super Bowl, and

other responsibilities. Such assignments to the Super Bowl site can last as long as four to five

weeks leading up to the Super Bowl, plus several days thereafter, during which time Security

Representatives may work 90-hour work weeks.

Defendant NFL misclassified the Security Representatives as independent
contractors.

       63.     The NFL typically renewed Plaintiffs’ contracts with the NFL every two years

during 2014–18, and every year before 2014. Each time Plaintiffs were required to execute the

agreements, Defendants misclassified them, and therefore denied them the welfare and pension

benefits, and other statutory rights and benefits, to which they were entitled.

       64.     Upon information and belief, each Plaintiff has been required to execute a

“Security Representative Consulting Agreement” three or four times in the last six years.

       65.     The most recent version of the contract was designated “Security Representative

Consulting Agreement.”

       66.     In the “Security Representative Consulting Agreement,” the NFL designates the

Security Representative as a “consultant” and an “independent contractor.”

       67.     Plaintiff Security Representatives, however, were neither mere consultants nor

independent contractors.

       68.     The NFL Security Representatives were in fact longtime NFL employees, with

terms ranging from 12 to 26 years.

       69.     The NFL currently has, and at all times during Plaintiffs’ respective tenures had,

the right to direct, control, and supervise the Security Representatives in all aspects of their

duties, and in many respects micromanaged its Security Representatives.




                                            Page 14 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 15 of 40



       70.     The “NFL Security Representative Operations Manual,” routinely issued NFL-

Security-Department written policies, and the “NFL Game Day Operations Check List” dictate

the work the Security Representatives are required to perform on game days and the manner in

which the Security Representatives are required to perform the work.

       71.     As already stated, on game day, Security Representatives are required to facilitate

the arrival, security, and departure of game-day officials, visiting teams and their owners; inspect

both teams’ locker rooms for safety; monitor the arrival of game footballs; witness, record, and

report game-football air pressure; meet with stadium-security personnel regarding staffing at

security posts; meet with K-9 personnel for assignments; account for assigned portable radios via

sign-in sheet; facilitate and conduct the “100-minute meeting”; be present at the “90-minute

meeting,” and more (paras. 43 - 57 supra).

       72.     The “NFL Security Representative Operations Manual” requires the Security

Representatives to conduct stadium-security inspections on game days pursuant to the “NFL Best

Practices for Stadium Security”, which dictates the manner in which the Security

Representatives are required to perform the work.

       73.     The NFL dictates that the Security Representatives conduct Ball-Inflation

Inspections and the manner in which the Security Representatives are required to perform them.

For example, the Security Representative must take possession of the footballs, participate as the

game officials check the pressure of each football, make sure the footballs are certified, and then

physically take the footballs out to the field before the game.

       74.     The NFL requires the Security Representatives to conduct Rx Drug Audits and

dictates the manner in which the Security Representatives are required to perform the work.

       75.     Security Representatives have little or no autonomy or discretion regarding the

manner in which they perform their confidential and/or criminal investigations.


                                             Page 15 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 16 of 40



       76.        For example, when assigning investigations, the NFL dictates the investigative

steps the Security Representatives must take, rather than imbue the Security Representatives

with the discretion to choose which steps they believe should be taken to accomplish the

investigative goal. The NFL Security Department goes so far as to instruct Security

Representatives regarding which witnesses to interview and what questions to ask.

       77.        The NFL’s “Investigative Manual for Security Representatives” provides that,

when a case is opened by a Security Representative, it must be opened in SARAX and approved

by the Director of Investigations.

       78.        The NFL provides different forms to be completed for different types of

investigations.

       79.        For cases of conduct violations by NFL players or other team personnel, there is a

special notification form that requires the Security Representative to specify any arrest, the

circumstances surrounding the arrest, whether any video is available, etc.

       80.        The “Investigative Manual for Security Representatives” contains a section

regarding “Special Investigations,” such as Domestic Violence. In such cases, the manual

requires the initial completion of a special form, the close supervision of the investigation by an

NFL Director of Investigations, who is to provide specific direction, including who is to be

interviewed and when, and what evidence should be obtained.

       81.        In all major cases, such as “Tampering Matters,” the Director of Investigations

provides Security Representatives with leads, specifies who is to be interviewed, what questions

are to be asked and what evidence should be gathered.

       82.        Invoice billing for work done by a Security Representative must contain a

statement that all investigation conducted was approved by a Director of Investigation.




                                             Page 16 of 40
                Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 17 of 40



          83.     The NFL Security Representatives do not have autonomy in the means and

methods of performing their work.

          84.     The NFL requires the Security Representatives to participate in training sessions,

as and when directed.

          85.     The NFL requires Security Representatives to comply with its general policies.

          86.     The NFL requires Security Representatives to submit to, and pass, background

checks.

          87.     The NFL dictates the apparel that the Security Representatives must, and what

they cannot, wear when doing NFL business. The “Dress Code for Security Representatives”

reads in part:

                  All Security Representatives of the NFL are to dress appropriately
                  and professionally when providing services to the NFL, especially
                  when appearing at games / events, conducting interviews or
                  otherwise representing the Security Department.

                  Game Day Attire

                     •   Security Representatives working in venues with domes will
                         always wear a jacket and tie (sports coat and slacks or suit).

                     •   In an outdoor stadium, the general rule is for a coat and tie
                         to be worn by Security Representatives during game day
                         operations. Removal of coats in hot weather is permissible
                         providing the tie is worn.

                     •   For games prior to October 1st, it will be at the discretion
                         of the Security Representative in severely hot weather
                         only to wear a dress shirt, no tie, with dress slacks.
                         Especially when not wearing a jacket and tie, shirt and
                         slacks must be of dress quality, shirts must have a collar,
                         light or white in color - no polo shirts allowed.

                  The basis for this policy stems from the fact that a Security
                  Representative can be photographed or filmed on national
                  television or called into meetings with owners or club executives at
                  any time during a game day. Further, the discharge of the Security



                                             Page 17 of 40
                Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 18 of 40



                  Representatives’ duties with coaches and players can be aided by
                  professional dress thereby underscoring the authority of the
                  position in those instances where needed.

        88.       The NFL dictates the manner in which Security Representatives are required to

conduct themselves when doing NFL business.

        89.       Security Representatives are subject to the same rules of conduct as NFL

employees.

        90.       The NFL provides identification cards to the Security Representatives that bear

the NFL logo and identify the Security Representatives as representatives of the NFL. Nothing

on those cards says “Independent Contractor” or anything of the sort.

        91.       The NFL pays for the equipment the Security Representatives use in performing

their duties.

        92.       The NFL requires that travel be arranged by the NFL’s own internal travel

department in New York, and determines which hotels the Security Representatives may check

into and on which airline carriers they may fly.

        93.       The NFL reimburses the Security Representatives for their expenses according to

standard NFL employee schedules. Thus not all of the Security Representatives’ expenses are

covered.

        94.       The NFL Security Department expects the Security Representatives to be on call

at all times, both day and night.

        95.       For example, Security Representatives will get calls late at night to check on NFL

players who have been arrested by local law enforcement.

        96.       The Security Representatives are NFL employees.

Defendant NFL engaged in an elaborate scheme to deprive the Security
Representatives of wages and employee benefits.



                                             Page 18 of 40
              Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 19 of 40



        97.     On information and belief, Defendant NFL engaged in an elaborate scheme to

deprive Plaintiffs, and others, of their rightful wages, employee benefits, and statutory rights as

employees.

        98.     On information and belief, the NFL Security Department comprises over 70

security professionals.

        99.     On information and belief, the NFL, at all relevant times, carried only about five

or six security professionals on its books as employees.

        100.    On information and belief, the Defendants knew that the Security Representatives

were employees.

        101.    Several members of the NFL’s management team acknowledged as much in

various private conversations with Security Representatives.

        102.    During a private conversation with a Security Representative regarding the status

of Security Representatives, one key NFL official stated, “You are employees.”

        103.    On a separate occasion, a second key NFL official stated in a private conversation

with a Security Representative that “There are two things that I’m afraid of. The first is that a

bomb will go off in a stadium; the second is that you [the Security Representatives] will sue us as

being employees.”

        104.    Defendants thus knowingly and fraudulently misrepresented to Plaintiffs (and

others) that their status was that of an independent contractor, and that they were therefore not

entitled to any of the benefits, privileges, or statutory rights of employees.

        105.    Notably, this is not the first time that the NFL has misclassified employees as

Independent Contractors. In Richardson v. National Football League, et al, Docket No.: 1:07-cv-11632,

filed in the United States District Court for the Southern District of New York in 2008, plaintiff

urine testers sued the NFL for age discrimination in terminating their employment and violations


                                            Page 19 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 20 of 40



of the Fair Labor Standards Act. According to the complaint, the plaintiffs had sought and

obtained a determination by the United States Internal Revenue Service that the NFL

misclassified them as “independent contractors” when, in fact, they were employees. The factors

considered by the IRS in determining whether a worker is an independent contractor or

employee largely mirror the factors considered by New York courts. After taking some swipes at

the complaint on technical grounds, the NFL entered into a confidential settlement agreement

with the plaintiffs.

        106.    Here too, the Defendant NFL has cheated Plaintiff Security Representatives, and

perhaps other misclassified employees, out of wages and other benefits to which they are entitled

in violation of the FLSA, ERISA, the FMLA, and the labor laws of Illinois, Michigan,

Minnesota, Missouri, Ohio, and Wisconsin. And, upon further information and belief, the NFL

has cheated the United States government and more than one state government out of millions

of tax dollars by misclassifying the Security Representatives.

        107.    Despite the Richardson case, Defendants have not cured their unfair and illegal

treatment of employees.

        108.    Instead, Defendants engaged in an elaborate scheme to maintain the fiction that

the Security Representatives, and others, were independent contractors, when in fact they were

employees.

        109.    The NFL required Security Representatives to sign contracts that misrepresented

their employee status.

        110.    On information and belief, the NFL at no time negotiated any aspect of its

standard Security Representative agreement with any Security Representative.




                                           Page 20 of 40
              Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 21 of 40



       111.     On information and belief, the NFL at no time modified any substantive provision

in its standard Security Representative agreement in response to a requested change by a

Security Representative.

       112.     The position of Security Representative for the NFL has been a highly desirable

one among former law-enforcement personnel, and working for the NFL—perhaps the premier

American sports organization—is associated with extraordinary prestige. On information and

belief, when the NFL in the Spring of 2017 put out a “request for proposals” to replace its

Security Representatives, over 2,000 persons applied for the Security Representative positions.

       113.     For these reasons, the NFL was in a position to present Plaintiff Security

Representatives with a take-it-or-leave-it contract providing that they would be treated as

independent contractors rather than as the employees they actually were.

       114.     On information and belief, the NFL advised Security Representatives to form

their own separate LLC entities, so as to promote the fiction that they were independent

contractors.

       115.     The NFL required each Security Representative to hire an “Associate Security

Representative” to avoid hiring Associate Security Representatives as part-time NFL employees

and to promote the fiction that Security Representatives were independent contractors.

       116.     Associate Security Representatives assisted the Security Representatives, especially

in their Game Day activities, and provided critical back-up if a Security Representative was for

some reason unable to make it to his job on game day.

       117.     The fact that Associate Security Representatives were on call or on site, and could

replace a Security Representative on game day at a moment’s notice, was critical for the NFL’s

operations.




                                           Page 21 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 22 of 40



       118.    Like the Security Representatives, the Associate Security Representatives were

typically experienced former law-enforcement professionals.

       119.    The Associate Security Representatives helped ensure that the NFL member

teams implemented the NFL’s rules, security procedures, and security protocols on game days.

       120.    Associate Security Representatives worked on site, in the member team’s

stadiums, and under the direction and close supervision of the Security Representatives, who

were NFL employees.

       121.    The NFL decided who was hired as an Associate Security Representative, paid

the Associate Security Representatives, reimbursed their expenses (based on standard NFL-

employee reimbursement), provided them with NFL staff security badges on game days, and

subjected them to the same rules of conduct and dress-code requirements as NFL staff.

       122.    The common path to become a principal Security Representative was by working,

for a time, as an Associate Security Representative.

       123.    For many years, Associate Security Representatives submitted their own time

sheets and expenses directly to the NFL and were paid directly by the NFL.

       124.    The approximately 32 Associate Security Representatives who worked with the

Security Representatives were also NFL employees.

       125.    On information and belief, shortly after the Richardson settlement, the NFL

decided to require the Security Representatives to submit the timesheets and expenses for the

Associate Security Representative and funneled the pay for each Associate Security

Representative through the Security Representative. A check was cut to the Security

Representative that included the pay to the Associate Security Representative, which the

Security Representative then gave to the Associate Security Representative.




                                          Page 22 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 23 of 40



        126.    On information and belief, the purpose of this change in procedure was to

maintain the fictions that the Security Representatives were independent contractors and that the

Associate Security Representatives had no claim to employee benefits or rights against the NFL,

and to avoid federal and state taxes, and other employment related costs.

        127.    In April of 2017, the NFL Security Department instituted a new process for

retaining Security Representatives. The NFL terminated all contracts with Security

Representatives and required them to reapply for their jobs by responding to a public request for

proposals.

        128.    On information and belief, the RFP process had no legitimate business purpose.

        129.    On information and belief, many of the hiring decisions the NFL Security

Department made through the RFP process utterly failed to apply the requirements and

qualifications for a Security Representative position publicly advertised in the RFP.

        130.    On information and belief, some of the Security Representatives hired via the

RFP process did not carry a state private investigator license and were not authorized to work as

private investigators as required by the RFP.

        131.    On information and belief, some Security Representatives hired via the RFP

process did not have the required professional experience for the position as required by the

RFP.

        132.    On information and belief, the Security Department did not apply the advertised

criteria in making its hiring decisions.

        133.    On information and belief, the RFP was intended to promote the fiction that the

Security Representatives were independent contractors.

        134.    Indeed, the only substantive change made to the Security Representative

agreement used in the wake of the RFP was an unenforceable waiver of Plaintiffs’ statutory rights


                                           Page 23 of 40
               Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 24 of 40



under ERISA which reads as follows: “Even if Consultant or Key Person at any time hereafter

becomes, or is adjudged to be, an NFL employee, this rejection of benefits will remain valid and

binding.”

        135.     The NFL intentionally misclassified the Security Representatives as independent

contractors for the purpose of avoiding federal and state taxes, the costs of employee pension-

and-welfare benefits, and other liabilities associated with the Security Representatives’ employee

status—with full knowledge that such practices are illegal.

        136.     The NFL denied any contract at all to the Associate Security Representatives.

Plaintiff Security Representatives were denied wages and employee
benefits.

        137.     The NFL did not carry Plaintiff Security Representatives (or any of the other

approximately 60 additional Security Representatives or Associate Security Representatives) on

its books as employees.

        138.     As a result, Defendant NFL did not pay federal Social Security or Medicare taxes,

state unemployment insurance, workers’ compensation insurance, or disability insurance for

Plaintiffs as required by federal and state law, causing Plaintiffs to overpay on their federal and

state taxes.

        139.     Defendant NFL made repeated false representations to Plaintiffs that they were

independent contractors with no rights to employee pension or welfare benefits or any other

employee rights.

        140.     Plaintiff Security Representatives relied on Defendants representations that they

were independent contractors.




                                            Page 24 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 25 of 40



         141.   As a result, Plaintiffs never received, from the NFL, any employee pension or

welfare benefits to which, subject to plan-eligibility requirements, they were entitled as

employees.

         142.   Plaintiffs did not receive paid vacation or sick days, to which they were entitled as

employees.

         143.   As independent contractors, Plaintiffs could not avail themselves of their employee

rights to medical leave, to which under the FMLA they were entitled as employees. In particular,

Plaintiffs Alston and Sohlberg chose not to seek renewal of their contracts with the NFL because

they were unable to obtain sick leave to which they were entitled as employees.

         144.   Most Plaintiffs worked on NFL Events such as Super Bowls, Pro Bowls, NFL

Drafts, Madden Launches, and others.

         145.   When they did so, Plaintiffs worked more than 40 hours per week, and often as

many as 50 (or more) hours of overtime per week.

         146.   At no time did the NFL pay the Security Representatives the overtime wages to

which they were entitled under federal and state laws.

Defendants co-administer the NFL employee benefits and breached their fiduciary
duties as co-administrators.

         147.   On information and belief, Defendant NFL had several different employee benefit

plans.

         148.   On information and belief, Defendant NFL’s Employee Benefits Committee made

determinations as to which employees were eligible for which plan.

         149.   On information and belief, the NFL’s Employee Benefits Committee was well

aware of the intentional misclassification of Plaintiff Security Representatives, and participated in




                                            Page 25 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 26 of 40



the NFL’s misrepresentations and elaborate scheme to deprive the Security Representatives of

wages and employee benefits.

       150.    Defendant NFL, by thus failing to apply plan eligibility requirements equally to

the Plaintiff Security Representatives, and changing plan eligibility requirements as to Plaintiffs,

assumed responsibility as a co-administrator for its benefit plans within the meaning of ERISA

§ 3, 29 U.S.C. § 1002(16).

       151.    As a co-administrator of the NFL plans, the Defendant NFL had certain fiduciary

duties under ERISA.

       152.    Defendant NFL breached its fiduciary duties by its intentional misclassification of

Plaintiff Security Representatives, and by its willful misrepresentations and elaborate scheme to

deprive the Security Representatives of their employee rights under ERISA.

                                              CLAIMS

                                        Claim 1
   (Violation of the FLSA §§ 201, et seq., against Defendant NFL, by all Plaintiffs)

       153.    Plaintiffs repeat and reallege each of the foregoing allegations.

       154.    At all relevant times, Defendant NFL was an “employer” engaged in interstate

commerce and/or the production of goods for commerce within the meaning of the FLSA

§ 203(d), 29 U.S.C. § 203(d).

       155.    At all relevant times, Defendant NFL “employed” Plaintiffs within the meaning of

the FLSA § 203(g).

       156.    Plaintiff Security Representatives worked as many as 90 hours (or more) per week

during times when they worked on special events, such as Super Bowl games, Pro Bowl games,

the NFL Draft, and on other occasions.




                                           Page 26 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 27 of 40



        157.    Plaintiff Security Representatives were never paid one and one-half times

their regular rate of pay when they worked in excess of 40 hours per week for the Defendant

NFL.

        158.    By failing to pay them one and one-half times their regular rate of pay when they

worked in excess of 40 hours per week, the Defendant NFL violated FLSA § 207(a), 29 U.S.C.

§ 207(a).

        159.    Defendant failed to provide Plaintiffs with overtime benefits and other benefits to

which they were entitled as a result of Defendant’s willful misclassification of Plaintiffs.

        160.    Upon information and belief, Defendant also violated the FLSA’s recordkeeping

requirements.

        161.    As a result of Defendant’s unlawful conduct, Plaintiffs are entitled to an award of

damages under 29 U.S.C. § 216(b) in an amount to be determined at trial, including unpaid

benefits, liquidated damages, and costs and attorneys’ fees.

                                      Claim 2
   (For Recovery of Welfare and Pension Benefits under ERISA § 502(a)(1)(B), 29
          U.S.C. § 1132(a)(1)(B), against all Defendants, by all Plaintiffs)

        162.    Plaintiffs repeat and reallege each of the foregoing allegations.

        163.    Plaintiffs were at all relevant times employees of the NFL.

        164.    As employees of the NFL, Plaintiffs were, on information and belief, entitled

under ERISA to participate in at least some of the employee benefit plans sponsored by

Defendant NFL.

        165.    Defendant NFL misclassified Plaintiffs as independent contractors.

        166.    Admissions by certain key NFL administrators—to the effect that the Security

Representatives were employees—make it plausible to believe that the NFL misclassified

Plaintiffs with full knowledge that Plaintiffs were in fact NFL employees.


                                            Page 27 of 40
              Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 28 of 40



        167.    Defendant NFL made numerous, repeated misrepresentations to Plaintiffs, every

year or two, regarding their employee status, with the purpose of depriving them of employee

pension benefits, and engaged in an elaborate scheme to deprive Plaintiffs, and others, of any

employee benefits (paras. 97 - 136 supra). Plaintiffs’ misclassification is, therefore, a “continuing

violation.”

        168.    Moreover, on information and belief, Defendant NFL, by thus failing to

ministerially apply plan eligibility requirements and by changing plan eligibility requirements as

to Plaintiffs, assumed responsibility as co-administrators for its benefit plans.

        169.    Plaintiffs are entitled to recover benefits due to them under relevant plans and to

enforce and clarify rights with respect to relevant plans under ERISA § 502(a)(1)(B), 29 U.S.C.

§ 1132(a)(1)(B). Plaintiffs are entitled to damages from Defendants in an amount to be

determined at trial, including civil penalties and costs and attorneys’ fees, pursuant to ERISA

§502, 29 US.C. § 1132.

        170.    Plaintiffs believe it would be futile to make a demand on Defendant NFL, or any

other party, for employee pension benefits, because Defendant NFL has at all times maintained

that Plaintiffs are independent contractors and thus ineligible for any employee benefits.

Plaintiffs therefore do not enjoy access to any administrative review procedures under any plan.

        171.    Plaintiffs intend to obtain from Defendant all available information needed to

pursue their claims for pension and/or welfare benefits under ERISA and to proceed with such

claims where appropriate.

                                     Claim 3
  (For Equitable Relief under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), against all
                           Defendants, by all Plaintiffs)

        172.    Plaintiffs repeat and reallege each of the foregoing allegations.

        173.    Plaintiffs were at all relevant times employees of the NFL.


                                            Page 28 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 29 of 40



       174.    As employees of the NFL, Plaintiffs were, on information and belief, entitled

under ERISA to participate in at least some of the employee benefit plans sponsored by

Defendant NFL.

       175.    Defendant NFL misclassified Plaintiffs as independent contractors.

       176.    Admissions by certain key NFL administrators—to the effect that the Security

Representatives were employees—make it plausible to believe that the NFL misclassified

Plaintiffs with full knowledge that Plaintiffs were in fact NFL employees.

       177.    Defendant NFL made numerous, repeated misrepresentations to Plaintiffs, every

year or two, regarding their employee status, with the purpose of depriving them of employee

pension benefits, and engaged in an elaborate scheme to deprive Plaintiffs, and others, of any

employee benefits (paras. 97 - 137 supra).

       178.    On information and belief, Defendant NFL, by thus failing to ministerially apply

plan eligibility requirements and by changing plan eligibility requirements as to Plaintiffs,

assumed responsibility as co-administrators for its benefit plans.

       179.    As a co-administrator of the NFL plans, the Defendant NFL had certain fiduciary

duties under ERISA.

       180.    Defendant NFL breached its fiduciary duties by its intentional misclassification of

Plaintiff Security Representatives, and by its willful misrepresentations and elaborate scheme to

deprive the Security Representatives of their employee rights under ERISA.

       181.    Under ERISA § 502(a)(3), Plaintiffs thus seek equitable relief, in the form of an

accounting, constructive trust, and/or restitution (in amounts to be determined at trial) from all

Defendants of pension and/or welfare benefits to which Plaintiffs are entitled, and which are

currently in their possession.




                                             Page 29 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 30 of 40



                                      Claim 4
    (Interference with Right to Employee Benefits under ERISA § 510, 29 U.S.C.
                  § 1140, against Defendant NFL, by all Plaintiffs)

       182.    Plaintiffs repeat and reallege each of the foregoing allegations.

       183.    As employees of the NFL, Plaintiffs were, on information and belief, entitled

under ERISA to participate in at least some of the employee benefit plans sponsored by

Defendant NFL.

       184.    Defendant NFL misclassified Plaintiffs as independent contractors, thereby

discriminated against Plaintiffs.

       185.    Admissions by certain key NFL administrators—to the effect that the Security

Representatives were employees—make it plausible to believe that the NFL misclassified

Plaintiffs with full knowledge that Plaintiffs were in fact NFL employees.

       186.    Defendant NFL made numerous, repeated misrepresentations to Plaintiffs, every

year or two, regarding their employee status, with the purpose of depriving them of employee

pension benefits, and with full knowledge that Plaintiffs were in fact NFL employees.

       187.    Defendant NFL further engaged in an elaborate scheme to deprive Plaintiffs, and

others, of any employee benefits, as set forth in paras. 97 - 136 above.

       188.    Defendant NFL, by such conduct, acted intentionally with the purpose of

interfering with Plaintiffs rights under ERISA.

       189.    For all these reasons, Defendant NFL violated of ERISA § 510, 29 U.S.C. § 1140,

for which Plaintiffs seek appropriate relief under 29 U.S.C. § 1132, including civil penalties and

costs and attorneys’ fees.




                                           Page 30 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 31 of 40



                                          Claim 5
                    (Violation of Family Medical Leave Act, 29 U.S.C.
                       §§ 2601, et seq., against Defendant NFL, by
                       Plaintiffs Thomas Alston and Dag Sohlberg)

       190.    Plaintiffs repeat and reallege each of the foregoing allegations.

       191.    Plaintiffs are “employees” within the meaning of the FMLA.

       192.    Defendant NFL is an “employer” within the meaning of the FMLA.

       193.    Defendant NFL misclassified Plaintiffs as independent contractors.

       194.    Admissions by certain key NFL administrators—to the effect that the Security

Representatives were employees—make it plausible to belief that the NFL misclassified Plaintiffs

with full knowledge that Plaintiffs were in fact NFL employees.

       195.    Defendant NFL made numerous, repeated misrepresentations to Plaintiffs, every

year or two, regarding their employee status, with the purpose of depriving them of employee

pension benefits, and engaged in an elaborate scheme to deprive Plaintiffs, and others, of any

employee benefits (paras. 97 - 136 supra).

       196.    In the Spring of 2016, Plaintiff Alston had a serious medical condition, which

required him to take a period of leave from work.

       197.    In the Spring of 2018, Plaintiff Sohlberg’s spouse had a serious medical condition,

which also required him to take a period of leave from work.

       198.    Because of the intentional misrepresentations of Defendant NFL, Plaintiffs Alston

and Sohlberg believed that medical leave was not available to them.

       199.    Plaintiff Alston and Sohlberg relied on this misrepresentation and believed they

had no choice but to terminate their employment with Defendant NFL, causing damages.

       200.    As a result of Defendant’s unlawful conduct, Plaintiffs Alston and Sohlberg lost

wages, employment benefits, and other compensation to which they were entitled.



                                             Page 31 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 32 of 40



       201.    Plaintiffs Alston and Sohlberg thus seek damages, liquidated damages, and such

other equitable relief as may be appropriate, as well as attorney’s fees, expert fees, and costs

under 29 U.S.C. § 2617.

       202.    Defendant NFL’s intentional misclassification of the Security Representatives also

constituted an unlawful interference with Plaintiffs’ rights, which interference is prohibited by the

FMLA, 29 U.S.C. § 2615(a)(1).

                                        Claim 6
                 (Violation of the Ohio Minimum Fair Wage Standards
                    Act, Ohio Rev. Code §§ 4111.01, et seq., against
                       Defendant NFL, by Plaintiff Patrick Foran)

       203.    Plaintiffs repeat and reallege each of the foregoing allegations.

       204.    At all relevant times, the Defendant NFL was an “employer” under Ohio State

Rev. Code § 4111.03.

       205.    At all relevant times, Plaintiff Foran was an “employee” of the NFL under Ohio

State Rev. Code § 4111.03.

       206.    Plaintiff Foran worked as many as 90 hours (or more) per week during times when

he worked on Super Bowl games, the NFL Draft, and on other occasions.

       207.    Plaintiff Foran was never paid one and one-half times his regular rate of pay

when he worked in excess of 40 hours per week for the Defendant NFL.

       208.    By failing to pay him one and one-half times his regular rate of pay when he

worked in excess of 40 hours per week, the Defendant NFL violated state overtime requirements

under Ohio Rev. Code § 4111.03 of the	Ohio Minimum Fair Wage Standards Act

(“OMFWSA”), Ohio Rev. Code §§ 4111.01 et seq.




                                            Page 32 of 40
           Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 33 of 40



       209.   Upon information and belief, Defendant NFL also violated its recordkeeping

requirements under Ohio Rev. Code § 4111.08 and the prompt payment of wages requirement

under Ohio Rev. Code § 4113.15.

       210.   As a result of Defendant’s unlawful conduct, Plaintiff Foran is entitled to an award

of damages in an amount to be determined at trial.

                                       Claim 7
              (Violation of the Michigan Compiled Laws, §§ 408.471, et
              seq., against Defendant NFL, by Plaintiff Thomas Alston)

       211.   Plaintiffs repeat and reallege each of the foregoing allegations.

       212.   At all relevant times, Defendant NFL was an “employer” for purposes of

Michigan Compiled Laws, § 408.471.

       213.   At all relevant times, Plaintiff Alston was an “employee” for purposes of Michigan

Compiled Laws, § 408.471.

       214.   Plaintiff Alston worked as many as 90 hours (or more) per week during times

when he worked on Super Bowl games.

       215.   Plaintiff Alston was never paid one and one-half times his regular rate of pay

when he worked in excess of 40 hours per week for the defendant NFL.

       216.   By failing to pay him one and one-half times his regular rate of pay when he

worked in excess of 40 hours per week, the defendant NFL violated state overtime requirements

under Michigan Compiled Laws §408.414(a).

       217.   Defendant also failed to provide Plaintiff Alston with the required wage statement

pursuant to Michigan Compiled Laws § 408.479.

       218.   Upon information and belief, Defendant also violated its recordkeeping

requirements under Michigan Compiled Laws § 408.479.




                                          Page 33 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 34 of 40



       219.    As a result of Defendant’s unlawful conduct, Plaintiff Alston is entitled to an

award of damages in an amount to be determined at trial.

                                          Claim 8
                (Violation of the Wisconsin Labor Standards Laws Wisc.
                  Stat. §§ 103, et seq. against Defendant NFL Plaintiff
                                    Michael Armitage)

       220.    Plaintiffs repeat and reallege each of the foregoing allegations.

       221.    At all relevant times, the defendant NFL was an “employer” under Wisc. Stat.

§103.01.

       222.    At all relevant times, Plaintiff Armitage was an “employee” of the NFL under

Wisc. Stat. § 103.01.

       223.    Plaintiff Armitage worked as many as 90 hours (or more) per week during times

when he worked on Super Bowl games, Pro Ball games, the NFL Draft, and on other occasions.

       224.    Plaintiff Armitage was never paid one and one-half times his regular rate of pay

when he worked in excess of 40 hours per week for the Defendant NFL.

       225.    By failing to pay him one and one-half times his regular rate of pay when he

worked in excess of 40 hours per week, Defendant NFL violated state overtime requirements

under Wisc. Stat. § 103.25.

       226.    Upon information and belief, Defendant also violated its recordkeeping

requirements under Wisc. Stat. §104.09.

       227.    As a result of Defendant’s unlawful conduct, Plaintiff Alston is entitled to an

award of damages in an amount to be determined at trial.




                                           Page 34 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 35 of 40



                                           Claim 9
                   (Violation of Illinois Wage and Hour Laws 820 I.L.C.S
                  105, et seq., against Defendant, NFL by Plaintiff Joseph
                                           Doorley)

         228.   Plaintiffs repeat and reallege each of the foregoing allegations.

         229.   At all relevant times, the Defendant NFL was an “employer” under 820 I.L.C.S.

105/3.

         230.   At all relevant times, Plaintiff Doorley was an “employee” of the NFL under 820

I.L.C.S. 105/3.

         231.   Upon information and belief, Defendant NFL violated its recordkeeping

requirements under 820 I.L.C.S. 105/8.

         232.   As a result of Defendant’s unlawful conduct, Plaintiff Doorley is entitled to an

award of damages in an amount to be determined at trial.

                                          Claim 10
                   (Violation of the Missouri Labor Laws, MO Rev. Stat.
                  §§ 290.010, et seq., against Defendant NFL, by Plaintiff
                                      Thomas Malecek)

         233.   Plaintiffs repeat and reallege each of the foregoing allegations.

         234.   At all relevant times, the defendant NFL was an “employer” under MO Rev. Stat.

§285.500.

         235.   At all relevant times, Plaintiff Malecek was an “employee” of the NFL under MO

Rev. Stat. §285.500.

         236.   Plaintiff Malecek worked as many as 90 hours (or more) per week during times

when he worked on NFL Events.

         237.   Plaintiff Malecek was never paid one and one-half times his regular rate of pay

when he worked in excess of 40 hours per week for the defendant NFL.




                                            Page 35 of 40
           Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 36 of 40



       238.   By failing to pay him one and one-half times his regular rate of pay when he

worked in excess of 40 hours per week, Defendant NFL violated state overtime requirements

under MO Rev. Stat. §§ 290.505 & 290.527.

       239.   Upon information and belief, Defendant also violated state law by misclassifying

its recordkeeping requirements under MO Rev. Stat. 290.520 and its obligation to provide

Plaintiff with the required wage statement pursuant to MO Rev. Stat. 290.080.

       240.   As a result of Defendant’s unlawful conduct, Plaintiff Malecek is entitled to an

award of damages in an amount to be determined at trial.



                                        Claim 11
                (Violation of the Minnesota Fair Labor Standards Act,
               Minn. Stat. §§ 177.21, et seq., against Defendant NFL, by
                                Plaintiff Dag Sohlberg)

       241.   Plaintiffs repeat and reallege each of the foregoing allegations.

       242.   At all relevant times, the defendant NFL was an “employer” under Minn. Stat.

177.23.

       243.   At all relevant times, Plaintiff Sohlberg was an “employee” of the NFL under

Minn. Stat. §177.23.

       244.   Plaintiff Sohlberg worked as many as 90 hours (or more) per week during times

when he worked on Super Bowl games, Pro Ball games, the NFL Draft, and on other occasions.

       245.   Plaintiff Sohlberg was never paid one and one-half times his regular rate of pay

when he worked in excess of 40 hours per week for the defendant NFL.

       246.   By failing to pay him one and one-half times his regular rate of pay when he

worked in excess of 40 hours per week, Defendant NFL violated state overtime requirements

under Minn. Stat. § 177.25.



                                          Page 36 of 40
            Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 37 of 40



        247.   Upon information and belief, Defendant also violated its recordkeeping

requirements under Minn. Stat. § 177.30 and its obligation to provide Plaintiff with the required

wage statement pursuant to Minn. Stat. § 181.032.

        248.   As a result of Defendant’s unlawful conduct, Plaintiff Sohlberg is entitled to an

award of damages in an amount to be determined at trial.

                                      Claim 12
                   (Unjust Enrichment against Defendant NFL, by all
                                      Plaintiffs)

        249.   Plaintiffs repeat and reallege each of the foregoing allegations.

        250.   Plaintiff Security Representatives were at all relevant times common-law

employees of Defendant NFL.

        251.   By virtue of its misrepresentations and its misclassification of Plaintiffs as

independent contractors, the Defendant NFL saved on its federal and state taxes (including

federal Social Security and Medicare taxes), on insurance premiums (including the private-

investigator insurance Plaintiffs were required to obtain under state laws to perform their jobs),

and on other unreimbursed expenses.

        252.   Defendant NFL’s enrichment was at Plaintiffs’ expense, in that Plaintiffs incurred

higher costs as a result, and would have benefited in various other ways from Defendant’s

payment of federal and state taxes, insurance premiums, and other unreimbursed expenses.

        253.   By virtue of its misrepresentations and its misclassification of Plaintiffs as

independent contractors, the Defendant NFL saved on all costs it would have incurred, in the

form of employer contributions, insurance premiums, or other payments, in connection with

providing Plaintiff Security Representatives with the employee benefits to which they were

entitled.




                                            Page 37 of 40
             Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 38 of 40



        254.     Defendant NFL’s enrichment was at Plaintiffs’ expense, in that Plaintiffs were

denied employee pension or welfare benefits, any investment gains, insurance reimbursements,

and other consequential benefits flowing from such employee benefits, and incurred higher costs

by virtue of providing such benefits for themselves.

        255.    Defendant NFL’s conduct was unlawful and had the purpose of saving the NFL

costs and unfairly shifting those costs to Plaintiffs.

        256.    Plaintiffs seek an award of the amounts by which Defendant has been enriched

unjustly in saved insurance premiums, state and federal taxes, any costs in connection with

providing Plaintiff Security Representatives with the employee benefits to which they were

entitled, and other unreimbursed costs, or ill-gotten gains by virtue of Defendant’s

misrepresentations and misclassification of Plaintiffs as independent contractors.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendant:

        a. awarding Plaintiffs damages in an amount to be determined at trial for all benefits to

            which they were entitled but did not receive as a result of their misclassification as

            independent contractors, including but not limited to wages and pension-and-welfare

            benefits, the expected increase in value of any pension benefits as a result of investments

            over time, and all costs incurred as a result of Plaintiffs’ obtaining benefits on their own;

        b. declaring that the practices complained of are unlawful under the FLSA, ERISA, the

            FMLA, and the Ohio Minimum Fair Wage Standards Act, Ohio Rev. Code §§ 4111.01

            et seq., Illinois Wage and Hour Laws 820 I.L.C.S 105, et seq., the Michigan Compiled

            Laws, §§ 408.471, et seq., Minnesota Fair Labor Standards Act, Minn. Stat. §§ 177.21,

            et seq., Missouri Labor and Industrial Relations Laws §§ 290.010, et seq., and Wisconsin


                                              Page 38 of 40
     Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 39 of 40



     Labor Standards Laws Wisc. Stat. §§ 103, et seq. and awarding civil penalties as

     appropriate;

c. awarding Plaintiffs their actual damages for unpaid wages in an amount to be

     determined at trial;

d. awarding Plaintiffs damages for overpayment or underpaid liabilities on their Social

     Security, Medicare, and any other taxes;

e.   awarding Plaintiffs damages in an amount to be determined at trial for failure to

     provide medical leave, including back pay, front pay or reinstatement, and lost benefits

     as appropriate;

f. awarding Plaintiffs the amounts by which Defendant NFL has been unjustly enriched

     in in saved insurance premiums, state and federal taxes, and any other unreimbursed

     costs or ill-gotten gains by virtue of Defendant’s misrepresentations and

     misclassification of Plaintiffs as independent contractors;

g. awarding Plaintiffs compensatory and punitive damages in an amount to be determined

     at trial;

h. awarding pre-judgment and post-judgment interest as applicable;

i. awarding Plaintiffs the expenses incurred in this action, including costs and attorneys’

     fees;

j. awarding Plaintiffs the expenses incurred as a result of this action, including payment

     of services for tax professionals to amend Plaintiffs’ federal and state tax filings as

     necessary; and

k. all such other and further relief as this Court deems just and proper.

                                    JURY DEMAND




                                     Page 39 of 40
          Case 1:18-cv-10857 Document 1 Filed 11/20/18 Page 40 of 40



      Plaintiffs demand a trial by jury of all issues so triable.


Dated: November 16, 2018                       Respectfully submitted,
       Cleveland, Ohio
                                               THE CHANDRA LAW FIRM LLC


                                               By: /s/ Michael Halberstam
                                               Michael Halberstam

                                               THE CHANDRA LAW FIRM LLC
                                               The Chandra Law Building
                                               1265 West 6th Street, Suite 400
                                               Cleveland, OH 44113
                                               Phone: (216) 578-1700
                                               Facsimile: (216) 578-1800
                                               E-mail:
                                               Michael.Halberstam@Chandralaw.com




                                           Page 40 of 40
